Citation Nr: 0618429	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in October 2004 to afford the veteran a hearing 
before the RO.  A RO formal hearing was scheduled in January 
2005, however, upon request by the veteran, an informal 
conference was held.  As will be discussed in detail below, 
another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO last reviewed the issue on appeal in October 2005, at 
which time it issued a supplemental statement of the case.  
However, following the RO's May 2006 recertification of the 
appeal to the Board, in June 2006, additional evidence was 
submitted to the Board by the veteran.  This evidence 
includes a medical opinion regarding etiology and medical 
documentation with regard to his claim of service connection 
for herniated nucleus pulposus.  A June 2006 Report of 
Contact from the veteran's representative reflects that the 
veteran did not waive RO preliminary review of the new 
evidence.  Thus, a remand is necessary for RO review of the 
new evidence.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

The RO should review the claims files, to 
include all evidence received since the 
most recent supplemental statement of the 
case, and determine if the benefit sought 
on appeal is warranted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



